United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






Inventor: Erik M. Simpson			:
Application No. 16/167,525			:		Decision on Petition under
Filing Date: October 22, 2018		:		37 C.F.R. § 1.78(e)		
Attorney Docket No. SIMX0012		:


This is a decision on the petition under 37 C.F.R. § 1.78(e) filed February 15, 2022, to accept an unintentionally delayed claim under 35 U.S.C. § 120 for the benefit of priority to Application No. 15/266,326.

The petition is DISMISSED.

A renewed petition correcting the deficiencies identified in the instant decision may be filed.  The instant petition includes the required petition fee.  Therefore, the renewed petition does not need to include a petition fee.  The issuance of the instant decision does not toll or reset any time periods for reply set forth in any notice, Office action, or other communication issued by the Office setting a period for reply.

The benefit claim at issue was not filed prior to the expiration of the period specified in 37 C.F.R. § 1.78(d)(3).  The petition requests acceptance of the late claim for priority.

A petition under 37 C.F.R. § 1.78(e) must be accompanied by:  

(1) 	The reference required by 35 U.S.C. § 120 and 37 C.F.R. § 1.78(d)(2), which must be filed in an Application Data Sheet, unless previously submitted;
(2)  	The petition fee set forth in 37 C.F.R. § 1.17(m); and
(3) 	A statement that the entire delay between the date the claim was due under 
37 C.F.R. § 1.78(d)(3) and the date the claim was filed was unintentional.  

The petition includes the required reference, the required petition fee, and the required statement of delay.

The petition does not provide an explanation for the delay in the submission of the benefit claim.

With respect to the statement of delay in the petition, the Office may require additional information concerning the period of delay in the submission of untimely benefit claims under  37 C.F.R. § 1.78.  See 37 C.F.R. §§ 1.78(c)(3) and 1.78(e)(3). 


The Office has issued a notice clarifying circumstances that will warrant the Office requesting additional information beyond a statement of unintentional delay.1  The notice states,

[The] USPTO will require additional information …when a petition to accept a delayed priority claim or benefit claim is filed more than two years after the date the priority or benefit claim was due….  Section 711.03(c) of the Manual of Patent Examining Procedure (MPEP) discusses the ‘‘unintentional’’ delay standard with respect to petitions to revive an abandoned application, but its discussion of the ‘‘unintentional’’ delay is generally applicable to any petition under the ‘‘unintentional’’ delay standard…  An applicant or patentee cannot meet the ‘‘unintentional delay’’ standard in 37 C.F.R. 1.55(e), 1.78(c) and (e), 1.137(a), or 1.378(b) if the entire delay is not unintentional. See MPEP 711.03(c), subsections II.C. through F.2

The instant petition was filed on February 15, 2022, which is more than two years after the expiration of the time period to file the benefit claim.  Therefore, the Office is requesting information concerning the delay in the submission of the benefit claims.

The Office requests applicant identify the reason(s) the benefit claim was not included in the original ADS.  For example, did the individual that prepared the ADS intend to include the benefit chain in the ADS but forgot to include it when drafting the ADS?

The Office requests applicant identify the earliest date that the current applicant, a past applicant, or Pramudj Law Group LLC discovered this application did not include the benefit claim.  If the petition was not filed within two or three months of the date, the renewed petition should provide an explanation for the delay in the submission of the petition.

Further correspondence with respect to this matter may be submitted as follows:

By Internet:	A request for reconsideration may be filed electronically using EFS Web.3  			Document Code “PET.OP” should be used if the request is filed electronically.  
	
By mail:	Mail Stop Petition
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA  22313-1450

By facsimile:	(571) 273-8300
		Attn: Office of Petitions

By hand:	U.S. Patent and Trademark Office
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203. 

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor
Office of Petitions




    
        
            
        
            
        
            
    

    
        1 Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 Fed. Reg. 12222 (March 2, 2020).
        2 Id. at 12223.
        3 General Information concerning EFS Web can be found at http://www.uspto.gov/patents/process/file/efs/index.jsp.